Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114

1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 10-28-2021 has been entered. 

2.        Claims 1 - 20 are pending.  Claims 1, 4 - 10, 13 - 20 have been amended.   Claims 1, 10, 19 are independent.  This application was filed on 1-29-2021.  

Response to Arguments

3.    Applicant’s arguments, see Arguments/Remarks Made in an Amendment, filed 10-28-2021, with respect to the rejection(s) under Snow in view of ElMoussa have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Snow in view of Shimizi and further in view of ElMoussa.

A.  Applicant argues on page 9 of Remarks:    ...   “receiving, by a computing and recording node device in a blockchain system, an encrypted computing logic from a service device; obtaining and storing, by the computing and recording node device, a computing logic comprised in the encrypted computing logic”   ...   .  

    The Examiner respectfully disagrees.  Snow discloses utilizing an application program to process data within a blockchain environment.  (see Snow paragraph [0021], lines 1-20: data layer server manages execution (invoking application) of digital contract data layer server; receives a blockchain sent from an entity; data layer server inspects blockchain to identify contract identifier (i.e. analogous to query index) and/or contractual parameters associated with digital contract; paragraph [0022], lines 1-8: data layer server sends a service request to contract server to execute digital contract)  
    Shimizi discloses program data existing in an encrypted state.  And, Shimizi discloses downloading the encrypted program code and decrypting the encrypted program code and executing the decrypted program code.  (see Shimizu col 4, lines 57-65: upon receipt of decryption key, terminal requests file server transmit encrypted program; encrypted program that is requested is transmitted to terminal (downloaded); terminal decodes or decrypts downloaded encrypted program by using decryption key, and stores decrypted program in memory; as a result terminal can read program from memory and execute it as needed)  

B.  Applicant argues on page 9 of Remarks:    ...   “obtaining, by the computing and recording node device, the target service event data from a service data device based on the query index of the target service event data.”. 

    The Examiner respectfully disagrees.  Snow discloses utilizing an identifier to identify 

Claim Rejections - 35 USC § 103  
4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.        Claims 1 - 3, 9 - 12, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Snow et al. (US PGPUB No. 20200044857) in view of Shimizi et al. (US Patent No. 6,684,198) and further in view of El Moussa et al. (US PGPUB No. 20180173568, referred to as “ElMoussa”).     	

Regarding Claims 1, 10, 19, Snow discloses a computer-implemented method and a non-transitory, computer-readable medium storing one or more instructions executable by a computer system that includes a computing and recording node device in a blockchain system, the instructions configured to cause the computer system to perform one or more operations and a computer-implemented system, comprising:
, by the computing and recording node device, the target service event data from a service data device based on the query index of the target service event data; (see Snow paragraph [0038], lines 1-10: data layer server documents the transaction that was processed; data records log requests and responses and service updates; data records log cryptographic exchanges of verification information)     
f)   obtaining, by the computing and recording node device, a computing result by running the computing logic corresponding to the computing invoking application and performing computing based on the target service event data; (see Snow paragraph [0038], lines 8-10: document the processed transaction and publishes ownership information and transfer proofs (validation information); paragraph [0106], lines 1-5: results of digital contract are securely documented and exported (if required) to other contractual components or to other digital contracts) and
g)  sending, by the computing and recording node device, a blockchain transaction to the blockchain system, wherein the blockchain transaction is recorded in a distributed database of the blockchain system after a consensus is achieved among consensus nodes of the blockchain system, and wherein the blockchain transaction comprises first recording information generated based on the computing result. (see Snow paragraph [0038], lines 23-26: blockchain data layer publishes the proofs (validation information) of the digital contract and any associated cryptographic information; paragraph [0024], lines 11-15: contract layer implements a consensus process such that the digital contract only 

Furthermore, Snow does not specifically disclose receiving encrypted computing logic from a service device, and obtaining and storing computing logic comprised in the encrypted computing logic. 
However, Shimizu discloses:
a)  receiving, by a computing and recording node device in a blockchain system, an encrypted computing logic from a service device; and b) obtaining and storing, by the computing and recording node device, a computing logic comprised in the encrypted computing logic. (see Shimizu col 4, lines 57-65: upon receipt of decryption key, terminal requests file server transmit encrypted program; encrypted program that is requested is transmitted to terminal (downloaded); terminal decodes or decrypts downloaded encrypted program by using decryption key, and stores decrypted program in memory; as a result terminal can read program from memory and execute it as needed)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Snow for receiving encrypted computing logic from a service device, and obtaining and storing computing logic comprised in the encrypted computing logic as taught by Shimizu.  One of ordinary skill in the art would have been motivated to employ the teachings of Shimizu for the benefits achieved from a system that enables the management of security in a system for distributing program data.  (see Shimizu col 1, lines 9-11)



Snow-Shimizi does not specifically disclose for c) logical identifier of computing logic corresponding to computing invoking application, and for d) determining computing logic corresponding to computing invoking application based on logical identifier of computing logic. 
However, ElMoussa discloses: 
c)  a logical identifier of a computing logic corresponding to the computing invoking application; and d) determining the computing logic corresponding to the computing invoking application based on the logical identifier of the computing logic. (see ElMoussa paragraph [0039], lines 1-20: resource provider identifier logic adapted to identify resource providers having availability for each of the required resources; receiving resource availability information from resource provider; paragraph [0041], lines 1-12: identification of resource providers having available resources (computer logic corresponding to invoking application) provided to fulfill or satisfy the functional requirement of software; (software 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Snow-Shimizi for c) logical identifier of computing logic corresponding to computing invoking application, and for d) determining computing logic corresponding to computing invoking application based on logical identifier of computing logic as taught by ElMoussa. One of ordinary skill in the art would have been motivated to employ the teachings of ElMoussa for the benefits achieved from a system providing software-based services from resource providers thereby enabling the provisioning of dynamically scalable services. (see ElMoussa paragraph [0004], lines 17-24)  

Furthermore for Claim 19, Snow discloses wherein one or more computers that includes a computing and recording node device in a blockchain system; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, cause the one or more computers to perform one or more operations. (see Snow paragraph [0115], lines 1-10: embodied in a computer-readable storage medium; computer program product comprises processor-executable instructions for execution)  

Regarding Claims 2, 11, Snow-Shimizi-ElMoussa discloses the method according to claim 1 and the non-transitory, computer-readable medium according to claim 10, 

Regarding Claims 3, 12, Snow-Shimizi-ElMoussa discloses the method according to claim 2 and the non-transitory, computer-readable medium according to claim 11, wherein the second recording information comprises a hash digest of the target service event data. (see Snow paragraph [0025], lines 17-20: data layer server applies a hashing algorithm to data to generate one or more hash values; data layer server compares hash value(s) to cryptographic identity; if hash values match then blockchain data is verified (validation) and authorized to use service)     

Regarding Claims 9, 18, Snow-Shimizi-ElMoussa discloses the method according to claim 8 and the non-transitory, computer-readable medium according to claim 17, wherein the blockchain transaction further comprises fourth recording information generated based on an identifier of the second data device that sends the computing invoking application. (see Snow paragraph [0106], lines 1-21: results of digital contract are securely documented and exported (if required) to other contractual components    

6.        Claims 4 - 8, 13 - 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Snow in view of Shimizi and further in view of ElMoussa and Snow et al. (US PGPUB No. 20190354964, referred to as “Snow2”).     

Regarding Claims 4, 13, 20, Snow-Shimizi-ElMoussa discloses the method according to claim 1 and the non-transitory, computer-readable medium according to claim 10 and the system according to claim 19, 
wherein obtaining the target service event data based on the query index of the target service event data comprises:
d)  obtaining the target service event data from the service data device based on the query index of the target service event data. (see Snow paragraph [0064], lines 8-30: smartphone executes a web browser; query blockchain data layer for a query parameter such as a contract identifier (i.e. analogous to query index) and blockchain data layer identifier associated with data records that match query parameter; data layer application processes data records to provide a transactional summary of digital contract; (event data associated with transaction))    


However, Snow2 discloses the following: 
a)  wherein the computing and recording node device is communicatively connected to each of a service data device and a service device, wherein the service device is configured to receive a data computing application of a user, and wherein the service data device stores service event data; and  
b)  wherein receiving, by the computing and recording node device, the computing invoking application (see Snow2 paragraph [0026], lines 8-12: each device can individually download, locally store, and execute a blockchain application (service data device: store data; service device: execute application)), 
comprises:
c)  receiving, by the computing and recording node device, the computing invoking application sent by the service device, wherein the computing invoking application is generated based on the data computing application of the user; (see Snow2 paragraph [0026], lines 8-12: each device can individually download, locally store, and execute a blockchain application)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Snow-Shimizi-ElMoussa for a) configured to receive a data computing application, and for b) receiving the computing invoking application, and for c) receiving computing invoking application as taught by Snow2.  One of ordinary skill in the art would have been motivated to 

Regarding Claim 5, 14, Snow-Shimizi-ElMoussa discloses the method according to claim 4 and the non-transitory, computer-readable medium according to claim 13, wherein the computing and recording node device is connected to the service data device via a local communication process, and wherein the computing and recording node device is connected to the service device via an external communication method. (see Snow paragraph [0106], lines 1-21: results of digital contract are securely documented and exported (if required) to other contractual components and/or to other digital contracts; additional instances of contractual components that can exchange inputs and outputs to build a networking effect between smart contracts; (recording of original information within additional digital contracts) (second digital contract, second recording))    

Regarding Claims 6, 15, Snow-Shimizi-ElMoussa discloses the method according to claim 5 and the non-transitory, computer-readable medium according to claim 14, wherein the computing logic is transmitted by the service device to the computing and recording node device via the external communication method for deployment. (see Snow paragraph [0106], lines 1-21: results of digital contract are securely documented and exported (if required) to other contractual components and/or to other digital contracts; additional instances of contractual components that can exchange inputs and 

Regarding Claims 7, 16, Snow-Shimizi-ElMoussa discloses the method according to claim 6 and the non-transitory, computer-readable medium according to claim 15. 
Furthermore, Snow discloses the following wherein:    
b)  the performing computing based on the target service event data comprises performing encrypted computing based on the target service event data; (see Snow paragraph [0038], lines 1-10: data layer server documents transaction; data records log requests and responses and service updates; data records log cryptographic exchanges (validation)) and 
c)  the computing result is in an encrypted state. (see Snow paragraph [0030], lines 22-28: contract identifier, contractual parameters and/or verification values are encoded (i.e. analogous to encrypted); paragraph [0038], lines 23-26: blockchain data layer publishes the proofs of the digital contract and any associated cryptographic information)  

Snow-ElMoussa does not specifically disclose for a) computing logic is encrypted and transmitted by the service device for encrypted deployment.
However, Shimizi discloses: 
a)  the computing logic is encrypted and transmitted by the service device to the computing and recording node device via the external communication method for encrypted deployment. (see Shimizu col 4, lines 57-65: upon receipt of 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Snow-ElMoussa for a) computing logic is encrypted and transmitted by the service device for encrypted deployment as taught by Shimizu. One of ordinary skill in the art would have been motivated to employ the teachings of Shimizu for the benefits achieved from a system that enables the management of security in a system for distributing program data. (see Shimizu col 1, lines 9-11)

Regarding Claims 8, 17, Snow-Shimizi-ElMoussa discloses the method according to claim 4 and the non-transitory, computer-readable medium according to claim 13, wherein the service device is a node device of the blockchain system, and wherein the blockchain transaction further comprises third recording information generated based on an identifier of the service data device. (see Snow paragraph [0106], lines 1-21: results of digital contract are securely documented and exported (if required) to other contractual components or to other digital contracts; additional instances of contractual components that can exchange inputs and outputs to build a networking effect between smart contracts (i.e. first, fourth digital contracts); (recording of original information within additional digital contracts (additional recording)))    

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLTON JOHNSON whose telephone number is (571)270-1032.  The examiner can normally be reached on Work: 12-9PM (most days).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CJ/
January 3, 2022

 /SHEWAYE GELAGAY/ Supervisory Patent Examiner, Art Unit 2436